Citation Nr: 0913992	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied service connection 
for PTSD.

In April 2009, the Board granted a motion to advance this 
case on its docket, pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The Veteran has PTSD that is related to a corroborated in-
service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for PTSD, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV)), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the Veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's discharge documents reflect that he served in 
Africa and the Middle East during World War II.  His battles 
and campaigns included Tunisia, and his Military Occupation 
Specialty was clerk, non-typist.  The Veteran claims that his 
duties included driving a truck, that he was instructed never 
to stop driving even if that meant hitting and killing 
civilians, and that he killed multiple civilians as a result.  
The VA treatment records include multiple diagnoses of PTSD.  
These include a January 2004 VA psychiatry note which 
contains a diagnosis of PTSD based upon the above stressor.

Thus, the Veteran has been diagnosed with PTSD based on an 
in-service stressor.  The only remaining question is whether 
there is credible evidence that the claimed stressor 
occurred.  The Veteran's service personnel records, one 
possible source of evidence corroborating his claimed 
stressor, were likely destroyed in a fire.  In such 
circumstances, VA has the Board has a heightened obligation 
to explain its findings and consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is a June 2005 lay statement from a fellow serviceman 
(buddy statement), who wrote that he served in North Africa 
with the Veteran, the Veteran was in fact a truck driver, and 
the Veteran described to him at the time how he hit and 
killed civilians, feared for his life if he stopped, and felt 
daily fear and remorse for his actions.

The June 2005 buddy statement provides credible supporting 
evidence of the claimed stressor.  The serviceman confirmed 
that the Veteran was a truck driver and that he 
contemporaneously described the stressor that subsequently 
served as the basis for a diagnosis of PTSD.  In these 
circumstances, the fact that the serviceman did not 
personally witness the events described by the Veteran does 
not preclude a finding that the statement provides 
corroboration of the claimed in-service stressor.  Cf. 
Suozzi, 10 Vet. App. at 311 (corroboration does not require 
corroboration of every detail of a claimed stressor).

Thus, with reasonable doubt resolved in favor of the Veteran, 
the Board finds that the buddy statement sufficiently 
corroborates his claimed in-service stressor.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 53.  As there 
is a diagnosis of PTSD based on this claimed in-service 
stressor, service connection for PTSD must be granted.  38 
C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


